


TRIQUINT SEMICONDUCTOR, INC.
2008 INDUCEMENT AWARD PROGRAM
1.Purposes of the Program. The purposes of this 2008 Inducement Award Program
are to attract the best available personnel for positions of substantial
responsibility and to promote the success of the Company's business.
The Program permits the grant of Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights and other stock or cash awards
at the discretion of the Administrator and as reflected in the terms of the
Award Agreement.
2.Definitions. As used herein, the following definitions shall apply:
(a)"Administrator" shall mean the Board or any of its Committees as shall be
administering the Program, in accordance with Section 4 of the Program.
(b)"Applicable Laws" means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under the Program.
(c)"Award" means, individually or collectively, a grant under the Program of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights and
other stock or cash awards as the Administrator may determine.
(d)"Award Agreement" means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Program
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Program.
(e)"Board" shall mean the Board of Directors of the Company.
(f)"Code" shall mean the Internal Revenue Code of 1986, as amended.
(g)"Committee" shall mean a Committee appointed by the Board of Directors in
accordance with Section 4 of the Program.
(h)"Common Stock" shall mean the Common Stock of the Company.
(i)"Company" shall mean TriQuint Semiconductor, Inc., a Delaware corporation.
(j)"Continuous Status as an Employee" shall mean the absence of any interruption
or termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of sick leave, military leave, or any
other leave of absence approved by the Administrator.
(k)"Director" shall mean a member of the Board.
(l)"Employee" shall mean any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
Director's fee by the Company shall not be sufficient to constitute "employment"
by the Company.
(m)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
(n)"Nonstatutory Stock Option" means an Option that by its terms does not
qualify or is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.
(o)"Officer" shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(p)"Option" shall mean a stock option granted pursuant to the Program.
(q)"Option Agreement" means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Program.




--------------------------------------------------------------------------------




(r)"Optioned Stock" shall mean the Common Stock subject to an Award.
(s)"Optionee" shall mean an Employee who holds an outstanding Option.
(t)"Parent" shall mean a "parent corporation", whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(u)"Participant" means the holder of an outstanding Award including an Optionee.
(v)"Period of Restriction" means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(w)"Program" shall mean this 2008 Incentive Program.
(x)"Restricted Stock" means Shares issued pursuant to a Restricted Stock award
under the Program, or issued pursuant to the early exercise of an Option.
(y)"Restricted Stock Unit" means a bookkeeping entry representing an amount
equal to the fair market value of one Share, granted pursuant to Section 9. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(z)"Retirement" shall mean the termination of a Participant's Continuous Status
as an Employee when any of the following are true: (i) the Participant is at
least fifty-five (55) years old and he or she has completed at least seven (7)
years of service as an Employee, (ii) the Participant is at least sixty-three
(63) years old, or (iii) the Participant's age when added to the number of years
of service as an Employee equals or exceeds seventy (70).
(aa)"Rule 16b-3" shall mean Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Program.
(ab)"Share" shall mean a share of the Common Stock, as adjusted in accordance
with Section 12 of the Program.
(ac)"Stock Appreciation Right" means an Award, granted alone or in connection
with an Option, that pursuant to Section 10 is designated as a Stock
Appreciation Right.
(ad)"Subsidiary" shall mean a "subsidiary corporation", whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.Stock Subject to the Program.
(a)Stock Subject to the Program. Subject to the provisions of Section 12 of the
Program, the maximum aggregate number of shares under the Program is 1,800,000
shares of Common Stock. The Shares may be authorized, but unissued, or
reacquired Common Stock.
(b)Full Value Awards. Any Shares subject to Awards of Restricted Stock,
Restricted Stock Units and Stock Appreciation Rights, will be counted against
the numerical limits of this Section 3 as two (2) Shares for every one (1) Share
subject thereto. Further, if Shares acquired pursuant to any such Award are
forfeited or repurchased by the Company and would otherwise return to the
Program pursuant to Section 3(c), two (2) times the number of Shares so
forfeited or repurchased will return to the Program and will again become
available for issuance.
(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock or Restricted Stock
Units is forfeited to or repurchased by the Company, the unpurchased Shares (or
for Awards other than Options and Stock Appreciation Rights, the forfeited or
repurchased shares) that were subject thereto will become available for future
grant or sale under the Program (unless the Program has terminated). With
respect to Stock Appreciation Rights, only Shares actually issued pursuant to a
Stock Appreciation Right will cease to be available under the Program; all
remaining Shares under Stock Appreciation Rights will remain available for
future grant or sale under the Program (unless the Program has terminated).
However, Shares that have actually been issued under the Program under any Award
will not be returned to the Program and will not become available for future
distribution under the Program; provided, however, that if unvested Shares of
Restricted Stock or Restricted Stock Units




--------------------------------------------------------------------------------




are repurchased by the Company or are forfeited to the Company, such Shares will
become available for future grant under the Program. Shares used to pay the tax
and exercise price of an Award will become available for future grant or sale
under the Program. To the extent an Award under the Program is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Program.
4.Administration of the Program.
(a)Procedure.
(i)Multiple Administrative Bodies. The Program may be administered by different
Committees with respect to different groups of Employees.
(ii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)Other Administration. Other than as provided above, the Program shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
(b)Power of the Administrator. Subject to the provisions of the Program, the
Administrator shall have the authority, in its discretion: (i) to determine the
terms and conditions of any Award granted hereunder (which need not be
identical) consistent with the terms of the Program; (ii) to approve forms of
agreement for use under the Program; (iii) to determine, upon review of relevant
information and in accordance with Section 7(b)(ii) of the Program, the fair
market value of the Common Stock; (iv) to determine the exercise price per share
of Options and Stock Appreciation Rights to be granted, which exercise price
shall be determined in accordance with Sections 7 and 10 of the Program; (v) to
select the Employees to whom Awards may be granted hereunder; (vi) to interpret
the Program; (vii) to prescribe, amend and rescind rules and regulations
relating to the Program; (viii) to modify or amend each Award with the consent
of the holder thereof; (ix) to authorize any person to execute on behalf of the
Company any instrument required to effectuate the grant of an Award previously
granted by the Administrator; (x) to allow Participants to satisfy withholding
tax obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Award that number of Shares having a fair market
value equal to the minimum amount required to be withheld; (xi) to grant in
addition to the incentives described in Sections 7, 8, 9 and 10 below, other
incentives payable in cash or Shares under the Program as determined by the
Administrator to be in the best interests of the Company and subject to any
terms and conditions the Administrator deems advisable; and (xii) to make all
other determinations deemed necessary or advisable for the administration of the
Program.
(c)Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Program.
5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights and such other cash or stock awards as the
Administrator determines may be granted to Employees.
6.Limitations.
(a)Exercise Price; Repricing. No Awards of Options or Stock Appreciation Rights
may be granted with an exercise price or purchase price that is less than 100%
of the fair market value per share on the date of grant. The Administrator may
not modify or amend an Option or Stock Appreciation Right to reduce the exercise
price of such Option or Stock Appreciation Right after it has been granted
(except for adjustments made pursuant to Section 12) nor may the Administrator
cancel any outstanding Option or Stock Appreciation Right and immediately
replace it with a new Option or Stock Appreciation Right with a lower exercise
price, unless, in either case, such action is approved by the Company's
stockholders.




--------------------------------------------------------------------------------




(b)Nonstatutory Stock Options. The term of each Nonstatutory Stock Option shall
be ten (10) years and one (1) day from the date of grant thereof or such shorter
term as may be provided by the Administrator.
(c)Reload Awards. The Administrator will not be permitted to grant an Option
with a "reload" feature whereby a Participant who exercises an Option with
Shares is immediately and automatically granted a new Option for the number of
Shares used to exercise the original Option and with the same terms as the
original Option, except with an exercise price equal to the then fair market
value.
7.Stock Options.
(a)Option Exercise Price and Consideration.
(i)The per Share exercise price for the Shares to be issued pursuant to exercise
of an Option shall be such price as is determined by the Administrator, but in
no event shall it be less than 100% of the fair market value per Share on the
date of grant.
(ii)The fair market value shall be determined by the Administrator; provided,
however, in the event that the Common Stock is listed on any established stock
exchange or a national market system, including without limitation The NASDAQ
Global Select Market, The NASDAQ Global Market or The NASDAQ Capital Market of
The NASDAQ Stock Market, its fair market value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the trading day that is the time of determination (or if
such time of determination does not occur on a trading day, the last trading day
prior to the time of determination), as reported in THE WALL STREET JOURNAL or
such other source as the Administrator deems reliable; or in the event that the
Common Stock is regularly quoted by a recognized securities dealer but selling
prices are not reported, the fair market value of a Share of Common Stock shall
be the mean between the high bid and low asked prices for the Common Stock on
the last market trading day prior to the day of determination, as reported in
THE WALL STREET JOURNAL or such other source as the Administrator deems
reliable.
(iii)The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the Board and
may consist entirely of:
(A)cash,
(B)check,
(C)delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price, or
(D)any combination of such methods of payment.
In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.
(b)Term of Option. The term of each Option shall be ten (10) years and one (1)
day from the date of grant thereof or such shorter term as may be provided by
the Administrator.
(c)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable at such times and under such conditions as determined by
the Administrator, including performance criteria with respect to the Company
and/or the Optionee, and shall be permissible under the terms of the Program.
(A)An Option may not be exercised for a fraction of a Share.




--------------------------------------------------------------------------------




(B)An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company either by a signed writing or electronic
transmission in accordance with the terms of the Option by the person entitled
to exercise the Option and full payment for the Shares with respect to which the
Option is exercised, together with any applicable withholding taxes, has been
received by the Company. Full payment may, as authorized by the Administrator,
consist of any consideration and method of payment allowable under
Section 7(b)(iii) of the Program. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, which
issuance shall be made as soon as is practicable, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly upon exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 12 of the Program.
(C)Exercise of an Option in any manner shall result in a decrease in the number
of Shares which thereafter may be available, both for purposes of the Program
and for sale under the Option, by the number of Shares as to which the Option is
exercised.
(ii)Termination of Status as an Employee. Unless otherwise provided by the
Administrator, in the event of termination of an Optionee's Continuous Status as
an Employee, such Optionee may, but only within ninety (90) days (or for such
other period of time, not exceeding six (6) months, as is determined by the
Administrator) after the date of such termination (but in no event later than
the date of expiration of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that the Optionee was
entitled to exercise it as of the date of such termination. To the extent that
the Optionee was not entitled to exercise the Option at the date of such
termination, or if the Optionee does not exercise such Option (which the
Optionee was entitled to exercise) within the time specified herein, the Option
shall terminate.
(iii)Disability of Optionee. Notwithstanding the provisions of Section 7(d)(ii)
above, unless otherwise provided by the Administrator, in the event of
termination of an Optionee's Continuous Status as an Employee as a result of his
or her total and permanent disability (as defined in Section 22(e)(3) of the
Code), the Optionee may, until the date of expiration of the term of such Option
as set forth in the Option Agreement (or such shorter period of time as provided
by the Administrator), exercise his or her Option to the extent the Optionee was
entitled to exercise it at the date of such termination. To the extent that the
Optionee was not entitled to exercise the Option at the date of termination, or
if the Optionee does not exercise such Option (which the Optionee was entitled
to exercise) within the time specified herein, the Option shall terminate.
(iv)Death of Optionee. In the event of the death of an Optionee:
(A)during the term of the Option, where the Optionee is at the time of his or
her death an Employee of the Company and where such Optionee shall have been in
Continuous Status as an Employee since the date of grant of the Option, the
Option may be exercised, at any time within one (1) year following the date of
death, by the Optionee's estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, to the extent that he or she was
entitled to exercise it at the date of death; or




--------------------------------------------------------------------------------




(B)within ninety (90) days after the termination of Continuous Status as an
Employee by the Company without cause, the Option may be exercised, at any time
within one (1) year following the date of death, by the Optionee's estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.
(v)Retirement. Notwithstanding the provisions of Section 7(d)(ii) above, unless
otherwise provided by the Administrator, in the event of termination of an
Optionee's Continuous Status as an Employee as a result of his or her
Retirement, the Optionee may, until the date of expiration of the term of such
Option as set forth in the Option Agreement (or such shorter period of time as
provided by the Administrator), exercise his or her Option to the extent the
Optionee was entitled to exercise it at the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
termination, or if the Optionee does not exercise such Option (which the
Optionee was entitled to exercise) within the time specified by the
Administrator, the Option shall terminate.
8.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the
Program, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Employees in such amounts as the Administrator, in its
sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine.
(c)Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
(d)Vesting Criteria and Other Terms. The Administrator will set the Period of
Restriction, which, depending on the extent to which the vesting criteria are
met, will determine the number of Shares of Restricted Stock that will be earned
by the Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment or service), or any other basis determined
by the Administrator in its discretion.
(e)Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Program will be released from escrow as soon as practicable after the last day
of the Period of Restriction. The Administrator, in its discretion, may
accelerate the time at which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Employees holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.
(g)Dividends and Other Distributions. During the Period of Restriction,
Employees holding Shares of Restricted Stock will not be entitled to receive any
dividends or other distributions paid with respect to such, unless the
Administrator determines otherwise.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the
Program.
9.Restricted Stock Units.
(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant shall
be evidenced by an




--------------------------------------------------------------------------------




Award Agreement that shall specify such other terms and conditions as the
Administrator, in its sole discretion, shall determine, including all terms,
conditions, and restrictions related to the grant, the number of Restricted
Stock Units and the form of payout, which, subject to Section 9(d), may be left
to the discretion of the Administrator.
(b)Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment or service), or any other basis
determined by the Administrator in its discretion.
(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant shall be entitled to receive a payout as specified in the
Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
(d)Form and Timing of Payment. Payment of earned Restricted Stock Units shall be
made as soon as practicable after the date(s) set forth in the Restricted Stock
Unit Award Agreement. The Administrator, in its sole discretion, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. Shares
represented by Restricted Stock Units that are fully paid in cash again shall be
available for grant under the Plan.
(e)Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
10.Stock Appreciation Rights.
(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Program, a Stock Appreciation Right may be granted to Employees at any time
and from time to time as will be determined by the Administrator, in its sole
discretion.
(b)Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant.
(c)Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Program, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Program, provided,
however, that the exercise price will be not less than one hundred percent
(100%) of the fair market value of a Share, determined in accordance with
Section 7(b)(ii), on the date of grant.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Program will expire upon the date determined by the Administrator, in
its sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 7(d) also will apply to Stock Appreciation
Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the fair market value of a Share on the date of
exercise over the exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may




--------------------------------------------------------------------------------




be in cash, in shares of equivalent value, or in some combination thereof.
11.Non-Transferability of Awards. During the lifetime of the Participant, an
Award shall be exercisable only by the Participant or the Participant's
guardian, legal representative or permitted transferees. Except as specified
below, no Award may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. At the sole discretion of the Administrator, and subject to such
terms and conditions as the Administrator deems advisable, the Administrator may
allow (a) the transfer of a Nonstatutory Stock Option to an Participant's
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child support, alimony
payments or marital property rights and (b) the transfer of a Nonstatutory Stock
Option by bona fide gift and not for any consideration, to (i) a member or
members of the Participant's Immediate Family, (ii) a trust established for the
exclusive benefit of the Participant and/or member(s) of the Participant's
Immediate Family, (iii) a partnership, limited liability company or other entity
whose only partners or members are the Participant and/or member(s) of the
Participant's Immediate Family, or (iv) a foundation in which the Participant
and/or member(s) of the Participant's Immediate Family control the management of
the foundation's assets. "Immediate Family" as used herein means the spouse,
lineal descendants, father, mother, brothers and sisters of the Participant. In
such case, the transferee shall receive and hold the Option subject to the
provisions of this Section 11, and there shall be no further assignation or
transfer of the Option. The terms of Options granted hereunder shall be binding
upon the transferees, purchasers, executors, administrators, heirs, successors
and assigns of the Participant.
12.Adjustments Upon Changes In Capitalization or Merger. The number of shares of
Common Stock covered by each outstanding Award, and the number of shares of
Common Stock which have been authorized for issuance under the Program but as to
which no Awards have yet been granted or which have been returned to the Program
upon cancellation or expiration of an Award, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any change in or increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change in or increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.
In the event of the proposed dissolution or liquidation of the Company, the
Board shall notify the holder of an Award at least fifteen (15) days prior to
such proposed action. To the extent it has not been previously exercised, the
Award will terminate immediately prior to the consummation of such proposed
action.
In the event of a merger of the Company with or into another corporation, or the
sale of all or substantially all of the Company's assets, the Award shall be
assumed or an equivalent award shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Administrator determines, in the exercise of its sole discretion and in lieu of
such assumption or substitution, that (i) the Participant shall have the right
to exercise the Award as to all of his or her Outstanding Options and Stock
Appreciation Rights, including as to Shares as to which such Award would not
otherwise be exercisable, and/or (ii) all restrictions on Restricted Stock and
Restricted Stock Units will lapse. In addition, if an Option or Stock
Appreciation Right becomes fully vested and exercisable in lieu




--------------------------------------------------------------------------------




of assumption or substitution in the event of a merger or asset sale, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for
thirty (30) days (or such other period of time as the Administrator may
determine) from the date of such notice, and the Option or Stock Appreciation
Right will terminate upon the expiration of such period; provided, however, that
in the event the successor corporation or a parent or subsidiary of such
successor corporation refuses to so assume or substitute such Options, such
Options shall become fully vested and exercisable including as to Shares as to
which such Options would not otherwise be exercisable. For the purposes of this
paragraph, an Award shall be considered assumed if, following the merger or
asset sale, the Award confers the right to purchase, for each Share subject to
the Award immediately prior to the merger or asset sale, the consideration
(whether stock, cash, or other securities or property) or, in the case of a
Stock Appreciation Right upon the exercise of which the Administrator determines
to pay cash or a Restricted Stock Unit which the Administrator can determine to
pay in cash, received in the merger or asset sale by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale of assets was not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option or Stock Appreciation Right or upon
the payout of a Restricted Stock Unit for each Share subject to the Award (or in
the case of Restricted Stock Units, the number of implied Shares determined by
dividing the value of the Restricted Stock Units by the per share consideration
received by holders of Common Stock in the merger or sale of assets), to be
solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.
Notwithstanding anything in this Section 12 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant's consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation's post-merger or sale of assets corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
13.Time of Granting Awards. The date of grant of an Award shall be the date on
which the Administrator makes the determination granting such Award. Notice of
the determination shall be given to each Participant to whom an Award is granted
within a reasonable time after the date of such grant.
14.No Effect on Employment or Service. Neither the Program nor any Award shall
confer upon any Participant any right with respect to continuation of employment
or consulting relationship with the Company, nor shall it interfere in any way
with the Participant's right or the Company's right to terminate such employment
or consulting relationship at any time with or without cause.
15.Amendment and Termination of the Program.
(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Program.
(b)Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Program shall materially impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.
16.Term of Program. The Program shall become effective upon its adoption by the
Board. It shall continue in effect until terminated by the Board under
Section 15 of the Program.
17.Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto




--------------------------------------------------------------------------------




shall comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended (the "Securities Act"), the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
As a condition to the exercise of an Award, the Company may require the person
exercising such Award or making such purchase to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.
18.Reservation of Shares. The Company, during the term of this Program, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Program.
19.Inability to Obtain Authority. Inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.
20.Withholding. The Company may require the Participant to pay to the Company
the amount of (a) any taxes that the Company is required by applicable federal,
state, local or foreign law to withhold with respect to the grant, vesting or
exercise of an Award ("tax withholding obligations") and (b) any amounts due
from the Participant to the Company or to any Parent or Subsidiary ("other
obligations"). The Company shall not be required to issue any shares of Common
Stock or otherwise settle an Award under the Plan until such tax withholding
obligations and other obligations are satisfied.
The Administrator may permit or require a Participant to satisfy all or part of
the Participant's tax withholding obligations and other obligations by
(a) paying cash to the Company, (b) having the Company withhold an amount from
any cash amounts otherwise due or to become due from the Company to the
Participant, (c) having the Company withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested, in the case
of Restricted Stock) having a fair market value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer's minimum required tax
withholding rate.


